DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson US Pub. 2010/0148139.

With respect to claim 1, Anderson discloses a winch assembly, comprising: 
a bracket (Figure 9 of Anderson) having a base (Figure 9 of Anderson), and first and second bracket sides (outer sides of bracket as in Figure 9 of Anderson); 
a first side (Figure 9 of Anderson) attached to the first bracket side (Figure 9 of Anderson) and a second side (Figure 9 of Anderson) attached to the second bracket side (Figure 9 of Anderson); 
at least one spacer (22) positioned between the first and second sides; 
a first shaft (46) extending through the first and second sides, the first shaft supporting first and second gears (38) and securing a first end of a strap (strap wound on 46); 
a second shaft (28) extending through the first and second sides, the second shaft supporting first and second ratchet gears (34a-34c), the first ratchet gear meshing with the first gear and the second ratchet gear meshing with the second gear; 

a handle (14) attached to the second shaft for rotating the second shaft, wherein at least one of the first and second sides at least partially overlap the first and second bracket sides (sides overlap within the same plane).


    PNG
    media_image1.png
    981
    897
    media_image1.png
    Greyscale


Figure 9 of Anderson

2. (original) The winch assembly of claim 1, wherein the at least one of the partially overlapping first and second sides is inboard of the first and second bracket sides (sides are within bracket sides).

3. (original) The winch assembly of claim 1, wherein the at least one of the partially overlapping first and second sides abuts the bracket base (abuts 26).

4. (original) The winch assembly of claim 1, further comprising at least one fastener (Figure 9 of Anderson) extending through corresponding apertures (apertures for fastener) formed in the at least one of the partially overlapping first and second sides and at least one of the first and second bracket sides (overlapping within base that overlaps or intersects the same axis or plane).

5. (original) The winch assembly of claim 1, further comprising a winding bar (Figure 9 of Anderson) supported by the first shaft, the winding bar attached to the first end of the strap.

6. (original) The winch assembly of claim 5, wherein both of the first and second sides overlap the first and second bracket sides (overlap or intersect on axes or plane).

7. (original) The winch assembly of claim 6, wherein both of the overlapping first and second sides abut the bracket base (sides abut on both sides of bracket).

8. (original) The winch assembly of claim 6, further comprising at least one fastener (Figure 9 of Anderson) extending through corresponding apertures (apertures for bolts) formed in both of the overlapping first and second sides and the first and second bracket sides for securing the bracket to the first and second sides.



a bracket (Figure 9 of Anderson) having a base (Figure 9 of Anderson) and first and second bracket sides (outer surface of bracket sides as shown in Figure 9 of Anderson); 
first and second sides (Figure 9 of Anderson), 
at least one of the first and second sides joined to the bracket; 
at least one spacer (22) positioned between the first and second sides; 
a first shaft (46) extending through the first and second sides, the first shaft supporting first and second gears (38) and securing a first end of a strap (strap for 46); 
a second shaft (28) extending through said first and second sides, the second shaft supporting first and second ratchet gears (34a-34c), the first ratchet gear meshing with the first gear and the second ratchet gear meshing with the second gear; 
a pawl (50) for engaging one of the first and second ratchet gears; and 
a handle (14) attached to the second shaft for rotating the second shaft, wherein the least one of the first and second sides at least partially overlap the bracket (overlap in a plane).

10. (original) The winch assembly of claim 9, wherein at least one of the first and second sides abuts the bracket sides.

11. (original) The winch assembly of claim 9, further comprising a winding bar (Figure 9 of Anderson) supported by the first shaft, the winding bar attached to the first end of the strap.

12. (original) The winch assembly of claim 11, wherein at least one of the first and second sides abuts the bracket sides.


a bracket (Figure 9 of Anderson) having a base (Figure 9 of Anderson), and first and second sides (outer side of Figure 9 of Anderson); 
a first side (Figure 9 of Anderson) attached to the first bracket side and a second side (Figure 9 of Anderson) attached to the second bracket side; 
at least one spacer (22) positioned between the first and second sides; 
a first shaft (46) extending through the first and second sides, the first shaft supporting first and second gears (38) and securing a first end of a strap (strap for 46); 
a second shaft (28) extending through the first and second sides, the second shaft supporting first and second ratchet gears (34a-34c), the first ratchet gear meshing with the first gear and the second ratchet gear meshing with the second gear; 
a pawl (50) for engaging one of the first and second ratchet gears; and 
a handle (14) attached to the second shaft for rotating the second shaft, wherein the first and second sides at least partially overlap the first and second bracket sides (overlap in the x and y planes).

14. (original) The winch assembly of claim 13, wherein the at least partially overlapping first and second sides are inboard of the first and second bracket sides (sides are within bracket sides).

15. (original) The winch assembly of claim 14, wherein the at least partially overlapping first and second sides abut the bracket base.

16. (original) The winch assembly of claim 13, further comprising at least one fastener (Figure 9 of Anderson) extending through apertures (apertures for fasteners) formed in the first and second sides and the first and second bracket sides for securing the bracket to the first and second sides.

17. (original) The winch assembly of claim 13 further comprising a winding bar (Figure 9 of Anderson) supported by the first shaft, the winding bar attached to the first end of the strap.

18. (original) The winch assembly of claim 17, wherein the at least partially overlapping first and second sides are inboard of the first and second bracket sides (within).

19. (original) The winch assembly of claim 18, wherein the at least partially overlapping first and second sides abut the bracket base.

20. (original) The winch assembly of claim 17, further comprising at least one fastener (Figure 9 of Anderson) extending through apertures (apertures for fasteners) formed in the first and second sides and the first and second bracket sides for securing the bracket to the first and second sides.

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E GALLION/Examiner, Art Unit 3654